DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.
	Independent claims 1, 13, and 18 are directed to certain methods of organizing human activity, including certain activity between a person and a computer.1 The claims, in particular, recite receiving, from the user, selection of a service provider to which personal information after update is to be transmitted; receiving a selection of the personal information that is to be transmitted to the service provider that is selected; and transmitting the selected personal information to the selected service provider to update the personal information registered with the selected service provider. Independent claim 1 further recites acquiring an update request from a user.
	Dependent claim 9 recites determining a type of personal information required to be provided based on a category of the service provider. This encompasses an evaluation, observation or judgment, which falls under the “Mental Processes” grouping of abstract ideas.
Therefore, the claims fall under the “Certain Methods of Organizing Human Activity” and “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

The judicial exception is not integrated into a practical application of the idea. The claims recite various computing hardware components (storage, controller, non-transitory storage medium), which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Independent claim 1 recites storing personal information data including personal information collected on a per-user basis. Dependent claim 2 recites storing first data associating the user and the service provider. Dependent claims 3 and 14 recite storing second data associating the service provider with a type of the personal information that is registered with the service provider. Similarly, dependent claim 19 recites acquiring data associated with a service provider and a type of the personal information registered to the service provider.2 These are insignificant extra-solution activities that are a tangential or nominal addition to the claims that do not provide significantly more than the abstract idea of transmitting user updates to user-selected information to user-selected service providers.
Dependent claim 4 recites creating a list of service providers to which personal information after update is to be transmitted. This is nothing more than minimal narrowing to a generic list, and does not integrate the claims into a particular manner of transmitting user-selected information to user-selected service providers. Attempting to narrow the claim further by stating that such a list is based on the type of personal information that is updated, the first data and the second data, is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result.
Dependent claims 5-8, 15-16 and 20 recite creating a user interface to allow a user to interact with for managing certain information. Both the user interface and the type of information that the user is allowed to interact with are nothing more than an attempt to limit the claims to a particular technological field.3
Dependent claims 10-11 recite detecting a change in the personal information corresponding to the user based on a result of performing sensing regarding the user. Dependent claim 11 further recites that the personal information pertains to a current address or residence of the user. These are nothing more than an attempt to limit the claims to a particular technological field, i.e., implementation via sensors/computers.
Dependent claims 12 and 17 recite authenticating a user, and transmitting, to the service provider, authentication data indicating an authentication result with the personal information that is updated. This is nothing more than an insignificant field-of-use limitation, describing the context (i.e., authenticated user and data) rather than a particular manner of achieving the result. Such minimal narrowing does not move the claims outside the realm of abstract ideas.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements reciting the use of various computing hardware components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Additionally, the claims variously recite receiving, transmitting and storing data. These are nothing more than insignificant extra-solution activities that are well-understood, routine, and conventional activities. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”; “Electronic recordkeeping” (with regards to the storing step), or alternatively, “Storing and retrieving information in memory” (with regards to the storing step)).

Even as an ordered combination, the claims as a whole do not contain any additional elements that amount to significantly more. The claims do nothing more than recite the abstract idea of transmitting user updates to user-selected information to user-selected service providers. There are nothing confining the claims to a particular manner by which the computer implements such claimed steps beyond an abstract idea of providing an environment allowing interactions between a user and a computer (e.g., via the user interface and selection of personal information and service providers to provide updates to). The claims do not, for example, purport to improve the functioning of the computer itself or effect an improvement in any other technology or technical field.
A desired goal, i.e., result or effect, absent structural or procedural means for achieving that goal, is an abstract idea. In this case, the claims do not explain how—by what particular process or structure—the system goes beyond providing merely an environment for a user to select personal information and service providers to send updates to, or how the system goes about detecting changes in the information, authenticates the user, selects default information, or determines the category of provider for selecting default information.
Essentially, the claims are not directed to a particular manner as to how—by what particular process or structure—the computer determines how updates are applied to the selected service providers, but merely states the resulting goal or effect that updates are transmitted in accordance with user selections/instructions. The claims require no improved computing structures, just already available computers and generic computing structures, e.g., a generic storage, list, user interface, with their already available basic functions, to use as tools in executing the claimed process.4
Therefore, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 12-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dias (“Dias”) (US 2007/0050511 A1).
	Regarding claim 1: Dias teaches An information processing device comprising:
	a storage configured to store personal information data including pieces of personal information that are collected on a per-user basis (Dias, [0019], where the system receives information from customers via terminals (i.e., “per-user basis”), download information to the mainframe computer 201 and in turn update and maintain database 202 (i.e., “a storage configured to store…data”) with personal information received from the customers (Dias, [0018]) (i.e., “a storage configured to store personal information data”)); and
	a controller configured to:
	update at least a piece of the personal information that is stored, based on a request acquired from a user (Dias, [0014-0015], where personal information may be updated at various organizations, prompted by submissions made by the customer),
receive, from the user, selection of a service provider to which the personal information after update is to be transmitted (Dias, [0043-0044], where the customer selects a portal, i.e., recipient, in the network and updates the data at the portal. See also Dias, [0046], where newly updated data is transmitted to each authorized portal according to a list of authorized portals until all portals on the list have been updated),
receive, from the user, selection of the personal information that is to be transmitted to the service provider that is selected (Dias, [0087], where the identity owner grants access permissions to information held within their personal portal, where certain permissions will be granted to the portal host, e.g., grant access permissions to core information but not to transactional or profile information), and
transmit the personal information that is selected to the service provider that is selected, to update the personal information registered with the service provider that is selected (Dias, [0087], where the identity owner grants access permissions to information held within their personal portal, where certain permissions will be granted to the portal host, e.g., grant access permissions to core information but not to transactional or profile information. See Dias, [0018], where the information is automatically transmitted to other organizations/service providers using the portal system, including updates and modifications, and in accordance with the agreement (Dias, [0087])). 

	Regarding claim 2: Dias teaches The information processing device according to claim 1, wherein the storage further stores first data associating the user and at least one service provider (Dias, [0075], where permissions may be held in the identity owner’s portal network information, in a list of all portal hosts (i.e., “at least one service provider”) hosting personal portals for that identity owner or customer (Dias, [0070])). 

	Regarding claim 3: Dias teaches The information processing device according to claim 2, wherein the storage further stores second data associating the service provider and a type of the personal information that is registered with the service provider (Dias, [0075], where permissions may be held in the identity owner’s portal network information in a list of all portal hosts hosting personal portals for that identity owner. See also Dias, [0087], where the identity owner grants access permissions to certain types of information. See Dias, [0077-0078], where details such as the type of contract determining the nature of the relationship between the identity owner and portal host will be held there). 

	Regarding claim 4: Dias teaches The information processing device according to claim 3, wherein the controller creates a list of service providers to which the personal information after update is to be transmitted, based on the type of the personal information that is updated, the first data and the second data (Dias, [0035], where on receipt of a new update, the updated portal queues and transmits updates to all other portals according to portal list 403. See also Dias, [0045], where the master portal places updates to be made, together with the list (403) of portals to be updated into a queue and sets a flag indicating a new update is available for transmission. See Dias, [0060], where the position of the update request for a portal in the queue may depend on several factors including source of the request and type of request, e.g., updates to core information transmitted from another portal for that customer are allocated priority second only to internal maintenance transactions. See also Dias, [0030], where area 403 includes a list of other portals to which authorization has been given, which may include a subset of permissions indicating levels of access to personal information, where portals approved for that access to that category of information will have data updated at that portal). 

	Regarding claim 5: Dias teaches The information processing device according to claim 3, wherein the controller creates a user interface for selecting the personal information that is to be transmitted to the service provider that is selected (Dias, [0030], where area 403 includes a list of other portals to which authorization has been given, which may include a subset of permissions indicating levels of access to personal information, where portals approved for that access to that category of information will have data updated at that portal. See Dias, [0071], where the ability to customize the permissions set is available to all users via a user interface). 

	Regarding claim 6: Dias teaches The information processing device according to claim 3, wherein the controller creates a user interface for selecting, from among a plurality of pieces of the personal information included in the personal information data, the personal information that is to be transmitted to the service provider that is selected (Dias, [0030], where area 403 includes a list of other portals to which authorization has been given, which may include a subset of permissions indicating levels of access to personal information, where portals approved for that access to that category of information will have data updated at that portal. See Dias, [0071], where the ability to customize the permissions set is available to all users via a user interface. See Dias, [0083], where the information may comprise core identity information, transactional information, and profile information (i.e., “plurality of pieces of personal information”)). 

	Regarding claim 7: Dias teaches The information processing device according to claim 5, wherein the controller creates the user interface where the personal information that is registered with the service provider that is selected is selected by default (Dias, [0071], where a set of default permission preferences are provided to address the needs of the majority of identity owners; identity owners are able to customize the permissions set via a user interface). 

	Regarding claim 12: Dias teaches The information processing device according to claim 1, wherein the controller further authenticates the user, and authentication data indicating an authentication result is transmitted to the service provider, together with the personal information that is updated (Dias, [0015], where authenticated personal information is updated at multiple portals (i.e., “personal information that is updated”). See Dias, [0018], where personal information is received from customers via terminal devices, which are connected to respective data authentication devices configured to receive identity cards and compare information held on these cards with information supplied by the customer, and ensures the identity is correct (i.e., “authenticates the user”). See Dias, [0023-0025], where a customer provides authorization, where having received authorization to transmit the information to other authorized portals, a flag is set up indicating the data may be federated across the personal portal network (i.e., “authentication data indicating an authentication result”)). 

	Regarding claim 13: Dias teaches An information processing device comprising a controller configured to:
	receive, from a user changing at least one of a plurality of pieces of personal information, selection of a service provider to which the personal information after change is to be transmitted (Dias, [0043-0044], where the customer selects a portal, i.e., recipient, in the network and updates the data at the portal. See also Dias, [0046], where newly updated data is transmitted to each authorized portal according to a list of authorized portals until all portals on the list have been updated),
receive, from the user, selection of the personal information to be transmitted to the service provider that is selected (Dias, [0087], where the identity owner grants access permissions to information held within their personal portal, where certain permissions will be granted to the portal host, e.g., grant access permissions to core information but not to transactional or profile information), and
transmit the personal information that is selected to the service provider that is selected, to update the personal information registered with the service provider that is selected (Dias, [0087], where the identity owner grants access permissions to information held within their personal portal, where certain permissions will be granted to the portal host, e.g., grant access permissions to core information but not to transactional or profile information. See Dias, [0018], where updated and modified information is automatically transmitted to other organizations/service providers using the portal system, and in accordance with the agreement (Dias, [0087]). See also Dias, [0046], where newly updated data is transmitted to each authorized portal according to a list of authorized portals until all portals on the list have been updated). 

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 12, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 13, and is rejected for the same reasons.
Note that Dias teaches A non-transitory storage medium storing a program for causing a computer to [implement the claimed steps] (Dias, [0034], where the disclosed steps may be performed by a mainframe computer 201. Note that Dias’ computer inherently possesses a processor executing the claimed steps and program for embodying the claimed processes).

	Regarding claim 19: The non-transitory storage medium according to claim 18, wherein the program causes the computer to acquire data associating the service provider and a type of the personal information that is registered with the service provider (Dias, [0075], where permissions may be held in the identity owner’s portal network information in a list of all portal hosts hosting personal portals for that identity owner (i.e., “personal information that is registered with the service provider”). See also Dias, [0087], where the identity owner grants access permissions to certain types of information (i.e., “acquiring data associating the service provider and a type of the personal information that is registered with the service provider”). See Dias, [0077-0078], where details such as the type of contract determining the nature of the relationship between the identity owner and portal host will be held there).

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dias (“Dias”) (US 2007/0050511 A1).
	Regarding claim 8: Dias teaches The information processing device according to claim 5, wherein the controller creates the user interface where the personal information that is required to be provided to the service provider that is selected is selected by default (Dias, [0071], where a set of default permission preferences are provided to address the needs of the majority of identity owners; identity owners are able to customize the permissions set via a user interface. See Dias, [0021], where some personal details may be required, which may depend upon the particular service being provided).
	Although Dias does not appear to explicitly state that the default selected information are those required by the service provider as claimed, Dias discloses in [0021] that some personal details are required depending upon the particular service being provided. Therefore, one of ordinary skill in the art would have been suggested by Dias to modify Dias’ system to automatically select required information by default with the motivation of providing efficiency and convenience to the user, thereby avoiding requiring the user to manually select required information.

	Regarding claim 9: Dias teaches The information processing device according to claim 8, wherein the controller determines a type of the personal information that is required to be provided, based on a category of the service provider (Dias, [0030], where access to personal information is restricted to certain categories of information for certain portals, e.g., if a customer has established a portal with respect to a bank 105 and credit card company 106, a data record held at the bank 105 will include reference to the credit card company, and vice versa. In this way, it is possible for data to be updated at either portal, resulting in the data being updated at the other portal (and similarly to all portals approved for access to that category of information)).
	Although Dias does not appear to explicitly state that the type of personal information to be provided is based on a category of the service provider as claimed, Dias discloses in [0021] that some personal details are required depending upon the particular service being provided. Therefore, one of ordinary skill in the art would have been suggested by Dias to modify Dias’ system such that the required information is determined based on a category of the service provider as claimed, with the motivation of convenience by identifying the most likely type(s) of required information, rather than requiring a user to specify the type of personal information for each service provider.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dias (“Dias”) (US 2007/0050511 A1), in view of Bell et al. (“Bell”) (US 2017/0206223 A1).
	Regarding claim 10: Dias teaches The information processing device according to claim 1, but does not appear to explicitly teach wherein the controller detects a change in the personal information corresponding to the user, based on a result of performing sensing regarding the user.
	Bell teaches wherein the controller detects a change in the personal information corresponding to the user, based on a result of performing sensing regarding the user (Bell, [0086], where the system identifies and classifies specific areas of activity (AoA)—locations that a target entity visited in more than one occasion—based on location information associated with the target entity, which is collectively analyzed to determine patterns of behavior and reference, and turn these patterns into geographic, demographic, and/or behavioral profiles. See Bell, [0149-0150], where the system performs a preliminary processing of new information to determine a priority of profile updates, and can query the LIF module incrementally to get the computed profiles as needed, or receive bulk profile updates at scheduled intervals (i.e., “detects a change in the personal information corresponding to the user”). See Bell, [0093], where location information can be generated from an on-device GPS system (i.e., “performing sensing regarding the user”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dias and Bell (hereinafter “Dias as modified”) with the motivation of updating information regularly so the profile does not become stale or out-of-date (Bell, [0137]), and so that the user does not have to manually update their information (i.e., increased convenience and efficiency, as users may delay or forget to update their information).

	Regarding claim 11: Dias as modified teaches The information processing device according to claim 10, wherein the personal information that is a target of update is a current address (Dias, [0018], where the system provides authenticated data concerning a change of address, which is automatically transmitted to other organizations using the portal system), and the controller detects a change in a residence of the user, based on a result of sensing position information on the user (Bell, [0129], where a target entity profile can include an attribute indicating a home location for the target entity, where the system determines the home location (also known as a home attribute of the profile) (i.e., “current address”) by analyzing the movement patterns of the target entity between areas of activity (AOA), whether a particular location is known to be (or likely to be) a residence. See Bell, [0093], where location information can be generated from an on-device GPS system (i.e., “performing sensing regarding the user”). See also Bell, [0137] and [0149-0150], where changed attributes in a target entity profile (e.g., the home location disclosed in Bell, [0129]) (i.e., “change in a residence of the user”) can be received and updated regularly/periodically (i.e., “detects a change…based on a result of sensing position information on the user”) so the profile does not become stale or out-of-date, e.g., attributes of a profile are recomputed periodically). 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
8 July 2022




    
        
            
        
            
    

    
        1 See MPEP 2106.04(a)(2)(II) (“certain activity between a person and a computer (for example, a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the ‘certain methods of organizing human activity’ grouping”).
        2 Dependent claim 19 is similar to claims 3 and 14 (which pertain to storing such information), since such data is implicitly acquired (claim 19) before it is stored (claims 3 and 14).
        3 See, e.g., Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 USPQ2d 1928 (Fed. Cir. 2017) at p. 24 (“the mobile interface here does little more than provide a generic technological environment to allow users to access information. And as we have previously observed, ‘[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet…. We conclude therefore that the…concept of remotely accessing user-specific information is abstract, and thus fails under step one”).
        4 See SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) at p. 12, ¶ 3.